UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended: March 31, 2012 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-53677 CIG WIRELESS CORP. (Exact Name of Registrant as Specified in its Charter) Nevada 68-0672900 (State or Other Jurisdiction of (IRS Employer Identification Incorporation or Organization) Number) Five Concourse Parkway, Suite 3100 Atlanta, GA 30328 (Address of principal executive offices) (678) 332-5000 (Registrant's telephone number, including area code) N/A (Former Name, Former Address and Former Fiscal Year, If Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Non-accelerated Filer o Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: The Issuer had 19,766,610 shares of Common Stock, par value $0.00001, outstanding as of May 21, 2012. CIG WIRELESS CORP. FORM 10-Q March 31, 2012 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3 Quantitative and Qualitative Disclosures About Market Risk Item 4. Control and Procedures PART II OTHER INFORMATION Item 1 Legal Proceedings Item 1A Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Mine Safety Disclosures Item 5. Other Information Item 6. Exhibits and Reports on Form 8-K SIGNATURE S 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Index to Unaudited Consolidated Financial Statements Unaudited Consolidated Balance Sheets 4 Unaudited Consolidated Statements of Operations 5 Unaudited Consolidated Statements of Stockholders’ Equity 6 Unaudited Consolidated Statements of Cash Flows 7 Notes to Unaudited Consolidated Financial Statements 8 3 CIG Wireless Corp. Consolidated Balance Sheets (Unaudited) Successor Entity Predecessor Entity March 31, September 30, Assets Current assets: Cash $282,806 $ 214,675 Accounts receivable 126,056 197,634 Accounts receivable from related parties 674,617 858,957 Prepaid expenses and other current assets 40,746 43,600 Total current assets 1,124,225 1,314,866 Property and equipment, net of accumulated depreciation 17,274,669 15,166,970 Construction in progress 280,267 563,913 Deferred rent assets 43,879 147,157 Long-term prepaid rent 171,384 174,759 Total assets $18,894,424 $17,367,665 Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued expenses $1,239,080 $1,636,583 Accounts payable to related parties 591,118 453,920 Notes payable 35,000 - Notes payable to related parties 1,110,960 - Convertible notes payable to related parties 400,000 - Deferred revenue 155,688 161,921 Total current liabilities 3,531,846 2,252,424 Deferred rent liabilities 336,209 270,976 Asset retirement obligation 517,184 480,740 Long-term subordinated obligations to related parties 12,598,450 13,184,767 Total liabilities 16,983,689 16,188,907 Stockholders’ equity: Preferred stock, 100,000,000 shares authorized, $0.00001 par value; none issued and outstanding - - Common stock, 100,000,000 shares authorized, $0.00001 par value; 19,766,610 issued and outstanding 198 - Additional paid-in capital 3,117,153 890,556 Retained earnings (accumulated deficit) (1,206,616) 288,202 Total stockholders’ equity 1,910,735 1,178,758 Total liabilities and stockholders’ equity $ 18,894,424 $17,367,665 See accompanying notes to unaudited consolidated financial statements. 4 CIG Wireless Corp. Consolidated Statements of Operations (Unaudited) Successor Entity Predecessor Entity Successor Entity Predecessor Entity Predecessor Entity Three Months Ended March 31, Three Months Ended March 31, December 1, 2011 through March 31, 2012 (A) October 1 2011 through November 30, 2011 (A) Six Months Ended March 31, Revenues: Rent $ 382,356 $368,584 $503,557 $242,403 $778,362 Origination fees from related parties 19,800 - 19,800 - 54,804 Services 374 15,374 8,942 - 32,558 Management fees from related parties 25,671 24,312 33,955 16,567 49,163 Total revenues 428,201 408,270 566,254 258,970 914,887 Operating Expenses: Costs of operations: Site rental 185,563 68,726 221,592 72,058 289,408 Search rings - 452,018 Other costs 82,487 103,059 134,809 104,643 510,851 Depreciation and accretion 244,666 213,034 323,098 143,660 424,418 General and administrative expenses 2,113,490 141,626 2,604,388 645,928 644,852 Shared services with related parties 322,443 207,434 344,862 44,839 659,676 Gain on sale of assets to related party investors (8,121) - (91,871) - (49,805) Total operating expenses 2,940,528 733,879 3,536,878 1,011,128 2,931,418 Loss from operations (2,512,327) (325,609) (2,970,624) (752,158) (2,016,531) Other Income (Expenses): Interest income from related parties - 16,624 - - 61,857 Interest expenses to related parties (84,356) - (87,802) (4,121) - Gain (Loss) on foreign currency exchange 6,661 (42,649) 6,749 176 1 Bargain purchase gain - - 971,558 - - Losses allocated to related party investors 1,038,476 213,172 1,344,544 612,137 1,851,862 Total other income 960,781 187,147 2,235,049 608,192 1,913,720 Net loss (1,554,546) (138,462) (735,575) (143,966) (102,811) Preferred stock dividend - - (16,301) - - Net loss attributable to common stockholders $(1,554,546) $(138,462) $ (751,876) $(143,966) $(102,811) Net loss per common share attributable to common stockholders - basic and diluted $ (0.08) $(0.04) Weighted average common shares outstanding - basic and diluted 19,766,610 19,558,524 See accompanying notes to unaudited consolidated financial statements. (A) The acquisition of Communications Infrastructure Group, LLC by CIG Wireless Corp. closed on December 5, 2011 (see Note 3 to the consolidated financial statements). 5 CIG Wireless Corp. Consolidated Statements of Stockholders’ Equity (Unaudited) Additional Retained Total Member’s Preferred Stock Common Stock Paid-in Earnings Stockholders’ Capital Shares Amount Shares Amount capital (Deficit) Equity Predecessor Entity Balances at September 30, 2011 $890,556 - $- - $- $- $ 288,202 $ 1,178,758 Net loss - (143,966) (143,966) Balances at November 30, 2011 (A) $890,556 - $- - $- $- $ $ 1,034,792 Successor Entity Balances at December 1, 2011 (A) $ - 1,000,000 $10 18,008,500 $ 180 $ 2,111,887 $ $ 1,657,337 Common stock issued for the acquisition of CIG LLC - - - 750,000 8 74,992 - 75,000 Conversion of preferred stock to common - (1,000,000) (10) 1,000,000 10 - - - Common issued for preferred dividend - - - 8,110 - 16,301 (16,301) - Debt discounts due to beneficial conversion features - 73,333 - 73,333 Options expense - 840,640 - 840,640 Net loss - (735,575) (735,575) Balances at March 31, 2012 $- - $- 19,766,610 $ 198 $ $ (1,206,616) $ 1,910,735 See accompanying notes to unaudited consolidated financial statements. (A) The acquisition of Communications Infrastructure Group, LLC by CIG Wireless Corp. closed on December 5, 2011 (see Note 3 to the consolidated financial statements). 6 CIG Wireless Corp Consolidated Statements of Cash Flows (Unaudited) Successor Entity Predecessor Entity December 1, 2011 through March 31, 2012 (A) October 1 2011 through November 30, 2011 (A) Six Months Ended March 31, Cash flows from operating activities: Net loss $(735,575) $(143,966) $(102,811) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and accretion 323,098 143,660 424,418 Amortization of debt discounts 73,333 - - Gain on sale of assets to related parties (91,871) - (49,805) Management fees revenue from related parties (33,955) (16,567) (49,163) Losses allocated to related party investors (1,344,544) (612,137) (1,851,862) Bargain purchase gain (971,558) - - Options expense 840,640 - - Changes in assets and liabilities: Accounts receivable 118,267 28,311 (896) Prepaid expenses and other current assets (8,675) 11,529 (91,792) Deferred rent asset 109,025 (19,315) (62,196) Long-term prepaid rent 2,614 761 4,599 Accounts payable and accrued expenses (324,036) (317,064) 1,689,668 Accounts payable to related parties (2,460,087) (44,839) 659,676 Deferred revenue (18,876) 12,643 19,190 Deferred rent liabilities 74,068 779 96,495 Net cash provided by (used in) operating activities (4,448,132) (956,205) 685,521 Cash flows from investing activities: Proceeds from sale of fixed assets 344,246 - 1,096,083 Cash paid for purchase and construction of fixed assets (538,658) (379,643) (3,892,609) Cash acquired in acquisition of CIG LLC 519,910 - - Net cash provided by (used in) investing activities 325,498 (379,643) (2,796,526) Cash flows from financing activities: Contributions from related party investors 12,000 - 250,000 Distributions to related party investors (175,600) - (1,641,297) Borrowings on related parties convertible debt 400,000 - - Payments on related parties debt (456) - - Borrowings on related parties debt 1,000,000 - - Net advances (to) from related parties 1,454,693 1,309,841 (2,233,754) Net cash provided by (used in) financing activities 2,690,637 1,309,841 (3,625,051) Net change in cash (1,431,997) (26,007) (5,736,056) Cash at beginning of period 1,714,803 214,675 6,254,489 Cash at end of period $282,806 $188,668 $ 518,433 Supplemental Information Interest paid $- $- $ - Taxes paid - - - Noncash Investing and Financing Activities: Conversion of preferred shares to common $10 $- $- Common stock issued for preferred dividend 16,301 - - Common stock issued for acquisition of CIG LLC 75,000 - - Asset retirement obligation 41,683 - 62,524 Debt discounts due to beneficial conversion features 73,333 - - See accompanying notes to unaudited consolidated financial statements. (A) The acquisition of Communications Infrastructure Group, LLC by CIG Wireless Corp. closed on December 5, 2011 (see Note 3 to the consolidated financial statements). 7 CIG Wireless Corp. Notes to Consolidated Financial Statements (Unaudited) Note 1: Basis of Presentation Basis of Presentation The accompanying unaudited interim consolidated financial statements of CIG Wireless, Corp. and its subsidiaries (the “Company” and “CIG Wireless”) have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited consolidated financial statements and notes thereto contained in the Company’s September 30, 2011 Annual Report filed with the SEC on Form 10-K. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the consolidated financial statements which would substantially duplicate the disclosure contained in the audited consolidated financial statements for the most recent fiscal year end September 30, 2011 as reported on Form 10-K, have been omitted. Reclassifications Certain prior period amounts have been reclassified to conform to current period presentation. Losses Allocated to Related Party Investors The Company has entered into six Atypical Silent Partnership Agreements with related party limited partnership investors which made loans to the Company for acquisition of tower assets which are segregated on the books by investment group. Profits from these towers are allocated to the related party investors until they obtain designated rates of return of between 8 – 20%. Once the rates of return are obtained by the related party investors, subsequent profits are allocated based upon ownership. Operating expenses and losses from these towers are 100% allocated to the investors until there is a net profit. The losses allocated to these related party investors are reflected in the statements of operations in “losses allocated to related party investors.” The total losses allocated during the period from December 1, 2011 through March 31, 2012, the period from October 1, 2011 through November 30, 2011 and the six months ended March 31, 2011 were $1,344,544, $612,137 and $1,851,862, respectively. Note 2: Going Concern The accompanying financial statements have been prepared on a going concern basis of accounting which contemplates continuity of operations, realization of assets, liabilities, and commitments in the normal course of business. The accompanying financial statements do not reflect any adjustments that might result if the Company is unable to continue as a going concern. The Company has a working capital deficit as of March 31, 2012. As shown in the accompanying financial statements, the Company has also incurred significant losses since inception. These conditions raise substantial doubt as to the Company’s ability to continue as a going concern. There is no assurance that management will be successful in raising additional funds.As of the date of this report, management is involved in negotiations with severaldifferent financing partners in and outside of the United States of America and reasonably expects positive developments and results within the weeks and months to come. Note 3: Acquisitions On October 7, 2011, CIG Wireless acquired all membership interests in CIG Services, LLC, from Communications Infrastructure Group, LLC (“CIG LLC”) for nominal consideration. CIG Services, LLC was formed by CIG LLC on September 23, 2011 as a wholly-owned subsidiary. No allocation of the purchase price table is presented because there were no assets or liabilities as of the acquisition date. On December 5, 2011, CIG Wireless acquired 100% of the membership interest in CIG, LLC from BAC Berlin Atlantic Holding GmbH & Co. KG for 750,000 common shares. Both parties agreed, for the convenience of month end closing procedures, to account for the acquisition as if it occurred on November 30, 2011. The results of operations and cash flows obtained through the use of November 30, 2011, rather than December 5, 2011, are not considered to be materially different. 8 The purchase price for the acquisition of CIG LLC was $75,000 consisting of the 750,000 common shares issued and valued at $0.10 per share which was the previous sales price of the Company’s common stock for cash. The allocation of the purchase price and the estimated fair market values of the assets acquired and liabilities assumed are shown below. Cash $519,910 Accounts receivable 155,167 Accounts receivable from related parties 1,993,279 Prepaid expenses and other current assets 26,306 Property and equipment, net of accum depreciation 16,285,399 Construction in progress 1,124,595 Deferred rent assets 162,561 Long-term prepaid rent 173,618 Total assets acquired 20,440,835 Accounts payable and accrued expenses 1,160,987 Accounts payable to related parties 3,485,745 Deferred revenue 180,885 Deferred rent liabilities 262,530 Asset retirement obligation 477,932 Long-term subordinated obligations 13,826,198 Total liabilities assumed 19,394,277 Net assets acquired 1,046,558 Purchase price (75,000) Bargain purchase gain $ 971,558 The consolidated financial statements herein are presented under predecessor entity reporting and because the acquiring entity had no operations, prior historical information of the acquirer is not presented. Note 4: Construction in Progress During the six months ended March 31, 2011, the construction of communication towers with a total cost of $1,161,987 was completed and the tower cost was capitalized as property and equipment. As of March 31, 2012, the cost of towers in progress was $280,267. Note 5: Asset Retirement Obligations The changes in the carrying value of the Company’s asset retirement obligations for the six months ended March 31, 2012 and 2011 are as follows: Balance as of September 30, 2010 $ 448,389 Additions 62,524 Disposals (45,961) Accretion 10,285 Balance as of March 31, 2011 475,237 Balance as of September 30, 2011 480,740 Additions 41,683 Disposals (23,497) Accretion 18,258 Balance as of March 31, 2012 $ 517,184 9 Note 6: Long-term Subordinated Obligations to Related Parties Between November 2009 and February 2010, the Company entered into six Atypical Silent Partnership Agreements with related party limited partnership investors which made contributions to the Company for acquisition of tower assets which are segregated on the books by investment group. No separate legal entity was created through these agreements. The investment agreements all have similar terms, conditions, and termination dates as defined in the agreements. Termination dates range from December 31, 2014 through September 30, 2015. On each such termination date, each respective investor may elect termination of the arrangement and the Company must then make distributions. Because these are mandatory variable repayment obligations occurring on each termination date, the net obligations to these investors are accounted for as long-term subordinated obligations. Management fees, origination fees and interest charged to the investors and third-party consulting and other revenue received by the Company not related to the tower ownership or operations are segregated as Company revenue with minimal or no offset by Company overhead expenses. Except for each termination date, the Company has sole discretion on whether to pay any proceeds from operations or tower sales to the investors. The following is a summary of the net profits and liquidation interests of the six investors: Interests Investor Name Related Party Company InfraTrust Fuenf GmbH u. Co. KG (IT5) 99.999% 0.001% Infrastructure Asset Pool, LLLP (ITAP) 99.999% 0.001% InfraTrust Zwei GmbH u. Co. KG (IT2) 99.999% 0.001% InfraTrust Premium Sieben GmbH & Co. KG (ITP7) 70% 30% InfraTrust Premium Neun GmbH & Co. KG (ITP9) 60% 40% Diana Damme (Damme) 60% 40% Profits are allocated to the related party investors until they obtain designated rates of return of between 8 – 20%. Once the rates of return are obtained by the related party investors, subsequent profits are allocated based upon ownership. Losses are 100% allocated to the investors until there is a net profit. During the period from December 1, 2011 through March 31, 2012, contributions by these related party investors totaled $12,000 and distributions to these related party investors totaled $175,600. Infrastructure Asset Management GmbH (IAM) is the general partner of IT2, ITAP, IT5, IT7, ITP9 and wasrelated to the Company through common ownership until August 3, 2011 when IAM was sold to Enex Group Management, SA. (Enex). Enex bought 8.3% of CIG in October 2011 and it has shared a Chief Financial Officer with the Company since that date. Note 7: Related Party Transactions The Company shares services with related parties and is allocated a proportionate share of the associated expenses and overhead. During the period from December 1, 2011 through March 31, 2012, the period from October 1, 2011 through November 30, 2011 and the six months ended March 31, 2011, total allocated expenses were approximately $344,862, $44,839 and $659,676, respectively. Accounts receivable from related parties consisted of the following at: Successor Entity Predecessor Entity March 31, September 30, BAC InfraTrust Acht GmbH & Co. KG (IT8) $ 351,575 $515,382 ITAP, LLLP 90,983 90,983 ENEX Group Management SA - 78,560 InfraTrust KG 146,787 48,000 CIG Wireless, Inc. - 46,229 Media Management GmbH - 5,000 Berlin Atlantic Capital US, LLC - 36,863 CIG Properties, Inc. 75,276 - Tower Development 1, LLC 226 - Structured Life Group, LLC 9,770 - German fund entities (IT5, ITP7 and ITP9) - 37,940 $674,617 $ 858,957 10 Accounts payable to related parties consisted of the following at: Successor Entity Predecessor Entity March 31, September 30, Berlin Atlantic Capital US, LLC $ 472,938 $ 400,000 BAC InfraTrust Sechs GmbH & Co. KG (IT6) 71,628 41,726 Infrastructure Asset Management GmbH 10,940 - Other miscellaneous 12,000 12,000 Employee payables 23,612 194 $ 591,118 $ 453,920 Some of the related party payables bear interest at rates ranging from 5.5% to 12.1% per annum. Interest expense to related parties totaled $16,953, $4,121 and zero during the period from December 1, 2011 through March 31, 2012, the period from October 1, 2011 through November 30, 2011 and the six months ended March 31, 2011, respectively. The Company also assists certain investment partners who are related parties in the identification and acquisition of tower assets including towers and tower sites. The Company locates and purchases (or builds) the tower assets and later sells the towers to the related parties at agreed-upon terms upon ultimate funding of the related parties. In connection with the purchase of tower assets to be sold to related parties, the Company charges origination fees of 5% of the purchase price of the tower assets payable upon completion and funding of the transaction by the related party. The Company also charges interest to the related parties for the period the identified assets are owned and held by the Company. During the period from December 1, 2011 through March 31, 2012, the period from October 1, 2011 through November 30, 2011 and the six months ended March 31, 2011, origination fees revenue totaled $19,800, zero and $54,804, respectively. Related party interest income totaled $61,857 during the six months ended March 31, 2011. There was no related party interest income during the six months ended March 31, 2012. During the six months ended March 31, 2012, the Company sold 1 tower to an affiliate, InfraTrust Acht GmbH & Co. KG (IT8), for cash proceeds of $344,246 resulting in a gain on the sale of $91,871. The gain was allocated to the investors through the losses allocated to related party creditors in the statement of operations. During the six months ended March 31, 2011, the Company sold 3 towers to an affiliate, InfraTrust Acht GmbH & Co. KG (IT8) for cash proceeds of $1,096,083 resulting in a gain on the sale of $49,805. The gain was allocated to the investors through netting against the overall operating losses allocated to the investors. The Company receives management fees from its investment partners based upon the annual contributions made by each partner and from affiliated companies for managing the telecommunication towers. Management fees from investment partners are accounted for against the long-term subordinated obligations owed to these investment partners and totaled $33,955, $16,567 and $49,163 during the period from December 1, 2011 through March 31, 2012, the period from October 1, 2011 through November 30, 2011 and the six months ended March 31, 2011, respectively. Note 8: Related Party Debt Notes Payable to Related Parties On December 15, 2011, the Company borrowed $1,000,000 from ENEX Group Management SA. The funds borrowed are unsecured, with interest at 4% per annum and shall be due and payable within thirty days of demand. On August 8, 2011, the Company borrowed $100,000 from ENEX Group Management SA. The funds borrowed are unsecured, with interest at 3% per annum and shall be due and payable within thirty days of demand. The unpaid balance on this loan was $99,980 as of March 31, 2012. On May 15, 2010, the Company borrowed $11,000 from Ms. Shostak, the Company’s former sole officer and Director. The loan is unsecured, bears no interest and is due on demand. The unpaid balance on this loan was $10,980 as of March 31, 2012. 11 The total due under the above related party notes was $1,110,960 as of March 31, 2012. Convertible Notes Payable to Related Parties On March 3, 2012, the Company borrowed $200,000 from ENEX Group Management SA. The note is secured by assets of the Company, bears interest at 4% per annum and matures within thirty days of demand. The note is convertible into common stock of the Company at $3.00 per share. The Company evaluated the conversion option for derivative treatment under FASB ASC 815-15 and determined it did not qualify as a derivative. The Company then evaluated the note for a beneficial conversion feature under FASB ASC 470-20 and determined a beneficial conversion feature existed. The intrinsic value of the beneficial conversion feature was determined to be $30,000 and was recorded as a debt discount that was fully amortized to interest expense during the six months ended March 31, 2012. On March 26, 2012, the Company borrowed $200,000 from ENEX Group Management SA. The note is secured by assets of the Company, bears interest at 4% per annum and matures within thirty days of demand. The note is convertible into common stock of the Company at $3.00 per share. The Company evaluated the conversion option for derivative treatment under FASB ASC 815-15 and determined it did not qualify as a derivative. The Company then evaluated the note for a beneficial conversion feature under FASB ASC 470-20 and determined a beneficial conversion feature existed. The intrinsic value of the beneficial conversion feature was determined to be $43,333 and was recorded as a debt discount that was fully amortized to interest expense during the six months ended March 31, 2012. Note 9: Third Party Debt On October 2, 2010, the Company borrowed $10,000 from CRG Finance AG. On February 14, 2011, the Company borrowed an additional $25,000 from CRG Finance AG. The loans are unsecured, due upon demand and bear interest at 10% per annum. Note 10: Stockholders’ Equity Common and Preferred Stock On October 4, 2011, a 4-for-1 stock dividend was paid.All share and per share amounts herein have been retroactively restated to reflect this dividend. As the initial step in the change in control of the Cyber Supply shell and before its planned acquisition of CIG Wireless, on October 3, 2011, Ms. Shostak, Cyber Supply’s former president and sole Director, sold 11,500,000 common shares to two purchasers in a private transaction and cancelled another 13,500,000 shares. Ms. Shostak sold her shares to Wireless Investment Fund AG, a Swiss investment company (“WIF”), and ENEX Capital Partners AG, a Swiss investment company (“ENEX Capital”). WIF acquired 10,000,000 shares from Ms. Shostak for $43,478 and ENEX Capital acquired the remaining 1,500,000 shares for $6,522. After giving effect to such stock transfers and cancellations, there were 18,008,500 common shares issued and outstanding, of which WIF owned 55.5% and ENEX Capital owned 8.3%. On October 7, 2011, the Company sold to a Delaware investment company 1,000,000 shares of Series A 4% Convertible Redeemable Preferred Stock, par value $0.00001 per share, at $2.00 per share, resulting in an aggregate of $2,000,000 in proceeds. This preferred stock, including $16,301 in accrued dividends, was converted into 1,008,110 common shares on December 23, 2011. On December 5, 2011, the Company issued 750,000 common shares to acquire CIG, LLC valued at $75,000 (see Note 3). Common Stock Options On November 28, 2011, the Company granted an aggregate of 100,000 common stock options to two directors of the Company. The options are exercisable at $3.75 per share, vest after 1 year and expire after 3 years. The fair value of these options was determined to be $112,619 using the Black-Scholes Option Pricing Model. On January 27, 2012, the Company’s Chief Executive Officer, Mr. Paul McGinn, received options to purchase 1,956,895 shares of the Company’s common stock at an exercise price of $3.00 per share. All of these options expire five years from the date of grant. Options to purchase 571,585 shares vested upon grant; options to purchase an additional 571,585 shares 12 will vest on each of January 27, 2013 and January 27, 2014. Options to purchase 242,141 shares will vest on January 27, 2015. The fair value of these options was determined to be $2,414,031 using the Black-Scholes Option Pricing Model. On March 26, 2012, a member of the Company’s Board of Directors, Mr. Akram Baker, received options to purchase 50,000 shares of the Company’s common stock at an exercise price of $3.75 per share. These options vest on February 8, 2013 and expire on February 8, 2015. The fair value of these options was determined to be $65,813 using the Black-Scholes Option Pricing Model. On March 26, 2012, the Company’s Counsel, Wuersch & Gering LLP, received options to purchase 400,000 shares of the Company’s common stock at an exercise price of $3.75 per share. These options vest on March 26, 2013 and expire on March 26, 2015. The fair value of these options was determined to be $460,214 using the Black-Scholes Option Pricing Model. The significant assumptions used in the Black-Scholes Option Pricing Model during the six months ended March 31, 2012 were as follows: Range Expected dividends -% Expected term (years) 1.9 – 4.0 Volatility 54.5% - 68.6% Risk-free rate 0.03% - 0.37% During the three months ended March 31, 2012, aggregate options expense was $840,640. The remaining $2,212,037 will be expensed over the remaining vesting period. A summary of option activity for the six months ended March 31, 2012 is reflected below: Weighted- Average Options Exercise Price Outstanding at September 30, 2011 - $ - Granted 2,506,895 3.16 Canceled - - Forfeited - - Outstanding at March 31, 2012 2,506,895 $3.16 Exercisable at March 31, 2012 571,585 $3.00 The weighted average remaining life of options outstanding at March 31, 2012 was 4.41 years. The aggregate intrinsic value of the exercisable options at March 31, 2012 was $400,110. Note 11: Commitments and Contingencies On March 26, 2012, the Company entered into a Corporate Development Agreement and a Corporate Consulting Agreement with ENEX Group Management SA, a related party. Pursuant to the Corporate Development Agreement, ENEX Group Management SA will assist the Company in raising capital. ENEX Group Management S.A. shall receive placement agent fees consisting of commissions as follows: (i) for the sale of the Company’s common stock, 15% on the first million dollars, 12% on the second million dollars and 10% on the third million dollars and thereafter; (ii) for the sale of preferred stock, 10% on the first million dollars, 8% on the second million dollars, 6% on the third million dollars, 4% on the fourth million dollars and 2% on the fifth million dollars and anything thereafter; (iii) for debt placements, 0.5% of the aggregate value of senior secured financing, 0.5% of the aggregate value of securitization credit financing, and for subordinated debt, the same fees as for the sale of preferred stock; and (iv) for the introduction to mergers and acquisitions transactions, the same fees as those owed for the sale of preferred stock. Pursuant to the Corporate Consulting Agreement, ENEX Group Management S.A. shall render advisory services to the Company. The Company will pay fees to ENEX Group Management S.A., including a monthly advisory services fee of $9,500 and payments for services rendered by personnel of ENEX Group Management S.A. in the capacities of Chief Financial Officer and Chairman of the Board of the Company, in the amounts of $19,500 and $12,500 per month respectively. On March 22, 2012, the Company entered into a Corporate Development Agreement and a Corporate Consulting Agreement with CRG Finance AG. Pursuant to the Corporate Development Agreement, CRG Finance will assist the 13 Company in raising capital. CRG Finance AG shall receive placement agent fees consisting of commissions as follows: (i) for the sale of the Company’s common stock, 15% on the first million dollars, 12% on the second million dollars and 10% on the third million dollars and thereafter; (ii) for the sale of preferred stock, 10% on the first million dollars, 8% on the second million dollars, 6% on the third million dollars, 4% on the fourth million dollars and 2% on the fifth million dollars and anything thereafter; (iii) for debt placements, 0.5% of the aggregate value of senior secured financing, 0.5% of the aggregate value of securitization credit financing, and for subordinated debt, the same fees as for the sale of preferred stock; and (iv) for the introduction to mergers and acquisitions transactions, the same fees as those owed for the sale of preferred stock. Pursuant to the Corporate Consulting Agreement, CRG Finance AG shall render advisory services to the Company. The Company will pay a monthly advisory services fee of $9,500 to CRG Finance AG. 14 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion of the financial condition and results of operations of the Company should be read in conjunction with the financial statements and the related notes thereto included elsewhere in this Quarterly Report on Form 10-Q (this “Report”). This Report contains certain forward-looking statements and the Company's future operating results could differ materially from those discussed herein. Certain statements contained in this Report, including, without limitation, statements containing the words “believes”, “anticipates,” “expects” and the like, constitute “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). However, as the Company intends to issue “penny stock,” as such term is defined in Rule 3a51-1 promulgated under the Exchange Act, the Company is ineligible to rely on these safe harbor provisions. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Given these uncertainties, readers are cautioned not to place undue reliance on such forward-looking statements. The Company disclaims any obligation to update any such factors or to announce publicly the results of any revisions of the forward-looking statements contained or incorporated by reference herein to reflect future events or developments, except as required by the Exchange Act. Unless otherwise provided in this Report, references to the “Company,” the “Registrant,” the “Issuer,” “we,” “us,” and “our” refer to CIG Wireless Corp. Corporate Information CIG Wireless Corp. (formerly known as Cyber Supply Inc.) was incorporated in the State of Nevada on February 12, 2008. During the fiscal year ended September 30, 2011, the Company began considering a new business model involving the development and management of wireless infrastructure for wireless carriers. The Company had originally focused on the development of a web-based supply business, however, the Company subsequently determined that its original business model was not viable and the Company suspended operations pending review and assessment of other possible business endeavors. On October 7, 2011, the Company entered into an acquisition agreement pursuant to which the Company acquired all membership interests in CIG Services.CIG Services was formed to provide comprehensive management and support services with respect to the operations, administration and management of cell phone towers. Further information regarding the CIG Services acquisition is set forth in the Company’s Current Report on Form 8-K, filed with the Securities and Exchange Commission on October 11, 2011, which is incorporated herein by reference thereto. On November 29, 2011, the Company changed its name from “Cyber Supply Inc.” to “CIG Wireless Corp.” to reflect its new business operation. The Company’s common stock is now traded on the over the counter bulletin board under the symbol “CIGW.OB.” On December 5, 2011, the Company entered into a Limited Liability Company Membership Interests Purchase Agreement (the “LLC Purchase Agreement”) with CIG Properties, Inc., a Delaware corporation and a wholly-owned subsidiary of the Company (“CIG Properties”), BAC Berlin Atlantic Holding GmbH & Co. KG, a German Kommanditgesellschaft (“BAC Berlin”), and Communications Infrastructure Group, LLC (the “CI Group”).BAC Berlin sold one hundred percent (100%) of the membership interests of the CI Group (the “Membership Interests”) to CIG Properties.Further information regarding the CI Group transaction is set forth in the Current Report on Form 8-K, filed with the Securities and Exchange Commission on December 7, 2011, which is incorporated herein by reference thereto. As of the date of filing of this Report, the Company is fully engaged in the business of the management of towers and other wireless infrastructure. The Company now conducts its business and all operations through the CI Group. In addition, the Company has moved its offices to Five Concourse Parkway, Suite 3100, Atlanta, GA 30328. The Company’s new telephone number is (678) 332-5000. The Company has adopted September 30 th as its fiscal year end. Previously, the Company’s fiscal year end was February 28 th . On February 6, 2012, Mr. Paul McGinn was appointed as the Chief Executive Officer and as a Member of the Board of Directors of the Company. On January 27, 2012, the Company entered into a binding term sheet with Mr. McGinn covering the terms and conditions of his services, including compensation arrangements. The terms and conditions of such binding term sheet were set forth in a Current Report on Form 8-K, filed by the Company with the U.S. Securities and Exchange Commission on February 3, 2012, and such Current Report is incorporated herein by reference thereto. The 15 Company and Mr. McGinn intend to enter into a customary long form employment agreement as soon as reasonably possible. In connection with the appointment of Mr. McGinn as the new CEO of the Company, effective as of February 6, 2012 Mr. Akram Baker resigned as the Chief Executive Officer of the Company. Mr. Baker also resigned from his officer positions of the Company’s subsidiaries effective upon his resignation as CEO of the Company.On February 8, 2012 Mr. Baker was appointed to the Board of Directors of the Company.
